Order entered February 18, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00306-CR

                             IVAN ORTIZ MERIDA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81221-2018

                                           ORDER
       The State’s second motion to extend the time for filing a brief is GRANTED. The

State’s brief, received on February 7, 2020, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE